                 Case: 19-16066, 05/21/2019, ID: 11304903, DktEntry: 1-1, Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                             May 21, 2019


       No.:            19-16066
       D.C. No.:       4:08-cv-04373-JSW
       Short Title:    Carolyn Jewel, et al v. NSA, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
         Case: 19-16066, 05/21/2019, ID: 11304903, DktEntry: 1-1, Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                     MAY 21 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 CAROLYN JEWEL; TASH HEPTING;                   No. 19-16066
 YOUNG BOON HICKS, as Executrix
 of The Estate of Gregory Hicks; ERIK
                                                D.C. No. 4:08-cv-04373-JSW
 KNUTZEN; JOICE WALTON, on
 behalf of themselves and all others            U.S. District Court for Northern
 similarly situated,                            California, Oakland

               Plaintiffs - Appellants,         TIME SCHEDULE ORDER

   v.

 NATIONAL SECURITY AGENCY;
 MICHAEL V. HAYDEN, in his
 personal capacity; UNITED STATES
 OF AMERICA; RICHARD B.
 CHENEY, in his personal capacity;
 DAVID S. ADDINGTON, in his
 personal capacity; UNITED STATES
 DEPARTMENT OF JUSTICE,

               Defendants - Appellees.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.
        Case: 19-16066, 05/21/2019, ID: 11304903, DktEntry: 1-1, Page 3 of 3

Tue., May 28, 2019           Mediation Questionnaire due. If your registration for
                             Appellate ECF is confirmed after this date, the
                             Mediation Questionnaire is due within one day of
                             receiving the email from PACER confirming your
                             registration.
Wed., June 19, 2019          Transcript shall be ordered.
Fri., July 19, 2019          Transcript shall be filed by court reporter.
Wed., August 28, 2019        Appellants' opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Mon., September 30, 2019 Appellees' answering brief and excerpts of record
                         shall be served and filed pursuant to FRAP 31 and
                         9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
